ORFINGER, M., Senior Judge.
Appellant appeals from an adjudication of delinquency after he was found guilty of aggravated assault on a law enforcement officer and possession of a firearm by a minor. We affirm.
Whether or not the semi-automatic handgun which the officer testified appellant pointed at him, and which was found fully loaded, was a deadly weapon was a question for the jury, Dale v. State, 703 So.2d 1045 (Fla.1997), despite the lack of testimony that the gun was operable. We find no merit in appellant’s remaining point on appeal.
AFFIRMED.
GOSHORN and PETERSON, JJ., concur.